EXHIBIT 10.7


[LETTERHEAD OF SEARS HOLDINGS CORPORATION]












June 29, 2011




Mr. Robert Riecker


Dear Bob,


As Vice President, Assistant Controller – SHC, we are pleased to offer you an
increase to your compensation package effective retroactive to June 1, 2011.

The key elements of your compensation package are as follows:


•
Annual base salary at a rate of $280,000.


•
Your annual incentive opportunity will increase to 50% of your base salary under
Sears Holdings Annual Incentive Plan (“AIP”). Any incentive payable under the
2011 AIP will be prorated based on the amount of time in each base salary level
and applicable annual incentive target through January 28, 2012, the last day of
Sears Holdings 2011 fiscal year. Any annual incentive payable with respect to a
fiscal year will be paid by April 15th of the following fiscal year, provided
that you are actively employed at the payment date. Your 2011 AIP will be
prorated as follows:



•
For the period January 30, 2011 - through May 31, 2011:
Base salary of $233,400 and target bonus of 45%


•
For the period June 1, 2011 through January 28, 2012 (the end of fiscal year
2011):

Base salary of $280,000 and target bonus of 50%


•
Your 2010 Long-Term Incentive Plan (“2010 LTIP”) target incentive of 50% of your
annual base salary in effect on April 27, 2010 will remain unchanged through the
end of the performance period on February 2, 2013.



•
Your 2011 Long-Term Incentive Plan (“2011 LTIP”) target incentive of 50% of your
annual base salary in effect on April 27, 2011 will remain unchanged through the
end of the performance period on February 1, 2014.



The table below summarizes the changes in your compensation:
 
Title
Base Salary
Annual Target Incentive
Target
Total Cash
Current
Vice President, Assistant Controller-SHC
$233,400
45%
$338,430
New
Vice President, Assistant Controller-SHC
$280,000
50%
$420,000
Increase
 
20.0%
 
24.1%








--------------------------------------------------------------------------------

Mr. Robert Riecker
June 29, 2011
Page 2








Bob, this increase is a direct result of your leadership, performance and the
many contributions you make to the Company every day. We appreciate everything
you do to make a difference and bring value to our Company, our associates and
our shareholders. I look forward to working with you in your new position.


This offer will expire if not accepted within one week from the date of this
letter. To accept, sign below and return this letter to your manager.


Sincerely,






/s/ J. David Works____________________
J. David Works




Accepted:

/s/ Robert Riecker____________________    06/29/2011
Robert Riecker     Date



